           Case 3:20-cr-00024-GPC Document 34 Filed 09/02/20 PageID.108 Page 1 of 10
AO 245B (CASO Rev. 1/19) Judgment in a Criminal Case
                                                                                                          FILED
                                                                                                          SEP O2 2020
                                         UNITED STATES DISTRICT Co JRT
                                                                                                    CLERK. U.S. DISTRICT COURT
                                            SOUTHERN DISTRICT OF CALIFORNV                       SOUTHERN DISTRICT OF CALIFORNIA
                                                                                                BY                          DEPUTY
              UNITED STATES OF AMERICA                                JUDGMENT IN A CRIMINAL CASE
                                    V.                                (For Offenses Committed On or After November 1, 1987)
                 JOSE MANUEL BERNAL (1)
                                                                         Case Number:        3:20-CR-00024-GPC

                                                                      James M V Fitzpatrick
                                                                      Defendant's Attorney
USM Number                          92149-298
• -
THE DEFENDANT:
IZI pleaded guilty to count(s)           3 of the Information

0     was found guilty on count(s)
      after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title and Section/ Nature of Offense                                                                                    Count
18:2252(A)(4)(B); 18:2253(B) - Possession Of Images Of Minors Engaged In Sexually Explicit                                3




     The defendant is sentenced as provided in pages 2 through            7   of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
                                                                       ------
0     The defendant has been found not guilty on count(s)

IZI Count(s)         Remaining counts                           are         dismissed on the motion of the United States.

IZI   Assessment: $100.00 - Waived


IZI   JVTA Assessment*:$ 5,000 - Waived
      The Court finds the defendant .indigent
      *Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
IZI Fine waived            IZI Forfeiture pursuant to order filed        3/5/2020                     , included herein.
       IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
any material change in the defendant's economic circumstances.

                                                                      September 2, 2020
                                                                      Date ofI.mposition of Sent.ence   «2
                                                                               ~~
                                                                      HON. GONZALO P. CURIEL    ··.
                                                                      UNITED STATES DISTRICT JUDGE
           Case 3:20-cr-00024-GPC Document 34 Filed 09/02/20 PageID.109 Page 2 of 10
AO 245B (CASO Rev. 1/19) Judgment in a Criminal Case

DEFENDANT:                JOSE MANUEL BERNAL (1)                                                   Judgment - Page 2 of 7
CASE NUMBER:              3 :20-CR-00024-GPC




                                                  IMPRISONMENT
 The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
 18 months as to count 3




 •     Sentence imposed pursuant to Title 8 USC Section 1326(b).
 ~     The court makes the following recommendations to the Bureau of Prisons:
       The Court recommends placement in the Western Region (Southern California).




 •     The defendant is remanded to the custody of the United States Marshal.

 •     The defendant must surrender to the United States Marshal for this district:
       •     at
                ---------                  A.M.               on
       •     as notified by the United States Marshal.

       The defendant must surrender for service of sentence at the institution designated by the Bureau of
 •     Prisons:
       •     on or before
       •     as notified by the United States Marshal.
       D     as notified by the Probation or Pretrial Services Office.

                                                       RETURN

 I have executed this judgment as follows:

       Defendant delivered on                                            to

 at
      ------------ ,                        with a certified copy of this judgment.


                                                                 UNITED STATES MARSHAL



                                     By                    DEPUTY UNITED STATES MARSHAL



                                                                                                  3 :20-CR-00024-GPC
              Case 3:20-cr-00024-GPC Document 34 Filed 09/02/20 PageID.110 Page 3 of 10

     AO 245B (CASO Rev. 1/19) Judgment in a Criminal Case

     DEFENDANT:             JOSE MANUEL BERNAL (1)                                                       Judgment - Page 3 of7
     CASE NUMBER:           3 :20-CR-00024-GPC

                                               SUPERVISED RELEASE
Upon release from imprisonment, the defendant will be on supervised release for a term of:
10 years

                                            MANDATORY CONDITIONS
1. The defendant must not commit another federal, state or local crime.
2. The defendant must not unlawfully possess a controlled substance.
3. The defendant must not illegally possess a controlled substance. The defendant must refrain from any unlawful use of a
   controlled substance. The defendant must submit to one drug test within 15 days of release from imprisonment and at least
   two periodic drug tests thereafter as determined by the court. Testing requirements will not exceed submission of more
   than 4 drug tests per month during the term of supervision, unless otherwise ordered by the court.
          •The above drug testing condition is suspended, based on the court's determination that the defendant poses a low
           risk of future substance abuse. (check if applicable)
4.    •
      The defendant must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing
   a sentence of restitution. (check if applicable)
5.    •
      The defendant must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
6.    • The defendant must comply with the requirements of the Sex Offender Registration.and Notification Act (34 U.S.C. §
   20901, et seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in
   the location where the defendant resides, works, is a student, or was convicted of a qualifying offense. (check if
   applicable)
7. D The defendant must participate in an approved program for domestic violence. (check if applicable)

The defendant must comply with the standard conditions that have been adopted by this court as well as with any other
conditions on the attached page.




                                                                                                        3 :20-CR-00024-GPC
           Case 3:20-cr-00024-GPC Document 34 Filed 09/02/20 PageID.111 Page 4 of 10

 AO 245B (CASO Rev. 1/19) Judgment in a Criminal Case

 DEFENDANT:                  JOSE MANUEL BERNAL (1)                                                                 Judgment - Page 4 of 7
 CASE NUMBER:                3 :20-CR-00024-GPC

                                      STANDARD CONDITIONS OF SUPERVISION
As part of the defendant's supervised release, the defendant must comply with the following standard conditions of
supervision. These conditions are imposed because they establish the basic expectations for the defendant's behavior
while on supervision and identify the minimum tools needed by probation officers to keep informed, report to the
court about, and bring about improvements in the defendant's conduct and condition.

1. The defendant must report to the probation office in the federal judicial district where they are authorized to reside within 72
   hours of their release from imprisonment, unless the probation officer instructs the defendant to report to a different probation
   office or within a different time frame.

2. After initially reporting to the probation office, the defendant will receive instructions from the court or the probation officer
   about how and when the defendant must report to the probation officer, and the defendant must report to the probation officer
   as instructed.

3. The defendant must not knowingly leave the federal judicial district where the defendant is authorized to reside without first
   getting permission from the court or the probation officer.

4. The defendant must answer truthfully the questions asked by their probation officer.

5. The defendant must live at a place approved by the probation officer. If the defendant plans to change where they live or
   anything about their living arrangements (such as the people living with the defendant), the defendant must notify the
   probation officer at least 10 days before the change. If notifying the probation officer in advance is not possible due to
   unanticipated circumstances, the defendant must notify the probation officer within 72 hours of becoming aware of a change or
   expected change.

6. The defendant must allow the probation officer to visit them at any time at their home or elsewhere, and the defendant must
   permit the probation officer to take any items prohibited by the conditions of their supervision that he or she observes in plain
   view.

7. The defendant must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer
   excuses the defendant from doing so. If the defendant does not have full-time employment the defendant must try to find full-
   time employment, unless the probation officer excuses the defendant from doing so. If the defendant plans to change where the
   defendant works or anything about their work (such as their position or their job responsibilities), the defendant must notify the
   probation officer at least 10 days before the change. If notifying the probation officer at least 10 days in advance is not possible
   due to unanticipated circumstances, the defendant must notify the probation officer within 72 hours of becoming aware of a
   change or expected change.

8. The defendant must not communicate or interact with someone they know is engaged in criminal activity. If the defendant
   knows someone has been convicted of a felony, they must not knowingly communicate or interact with that person without
   first getting the permission of the probation officer.

9. If the defendant is arrested or questioned by a law enforcement officer, the defendant must notify the probation officer within 72 hours.

10. The defendant must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e.,
    anything that was designed, or was modified for, the specific purpose of causing bodily injury or death to another person such
    as nunchakus or tasers).

11. The defendant must not act or make any agreement with a law enforcement agency to act as a confidential human source or
    informant without first getting the permission of the court.

12. Ifthe probation officer determines the defendant poses a risk to another person (including an organization), the probation
    officer may require the defendant to notify the person about the risk and the defendant must comply with that instruction.
    The probation officer may contact the person and confirm that the defendant notified the person about the risk.

13. The defendant must follow the instructions of the probation officer related to the conditions of supervision.



                                                                                                                    3 :20-CR-00024-GPC
        Case 3:20-cr-00024-GPC Document 34 Filed 09/02/20 PageID.112 Page 5 of 10

AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

DEFENDANT:            JOSE MANUEL BERNAL (1)                                               Judgment - Page 5 of7
CASE NUMBER:          3 :20-CR-00024-GPC

                              SPECIAL CONDITIONS OF SUPERVISION


   1. Submit your person, property, residence, abode, vehicle, papers, computer, social
      media accounts, any other electronic communications or data storage devices or media,
      and effects to search at any time, with or without a warrant, by any law enforcement or
      probation officer with reasonable suspicion concerning a violation of a condition of
      probation/supervised release or unlawful conduct, and otherwise in the lawful
      discharge of the officer's duties. 18 U.S.C. §§ 3563 (b)(23); 3583 (d)(3). Failure to
      submit to a search may be grounds for revocation; you must warn any other residents
      that the premises may be subject to searches pursuant to this condition.


   2. Consent to third party disclosure to any employer, potential employer, concerning any
      restrictions that are imposed by the court.


   3. Not use or possess any computer, computer-related devices (pursuant to 18 U.S.C.
      § 1030(e)(l)), which can communicate data via modern, dedicated connections or
      cellular networks, and their peripheral equipment, without prior approval by the court
      or probation officer, all of which are subject to search and seizure. The offender must
      consent to installation of monitoring software and/or hardware on any computer or
      computer-related devices owned or controlled by the offender that will enable the
      probation officer to monitor all computer use and cellular data. The offender must pay
      for the cost of installation of the computer software.


   4. Not associate with, or have any contact with, any known sex offenders unless in an
      approved treatment and/or counseling setting.


   5. Not have any contact, direct or indirect, either telephonically, visually, verbally or
      through written material, or through any third-party communication, with the victim or
      victim's family, without prior approval of the probation officer.


   6. Not initiate any contact (personal, electronic or otherwise) or associate with anyone
      under the age of 18, unless in the presence of a supervising adult who is aware of the
      offender's deviant sexual behavior and nature of offense and conviction, with the
      exception of the offender's biological children, unless approved in advance by the
      probation officer.


   7. Not accept or commence employment or volunteer activity without prior approval of
                                                                                           3 :20-CR-00024-GPC
          Case 3:20-cr-00024-GPC Document 34 Filed 09/02/20 PageID.113 Page 6 of 10
AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

DEFENDANT:              JOSE MANUEL BERNAL (1)                                                Judgment - Page 6 of7
CASE NUMBER:            3 :20-CR-00024-GPC

        the probation officer, and employment should be subject to continuous review and
        assessment by the probation officer.


     8. Not loiter within 200 yards of a school, schoolyard, playground, park, amusement
        center/park, public swimming pool, arcade, daycare center, carnival, recreation venue,
        library and other places primarily frequented by persons under the age of 18, without
        prior approval of the probation officer.


     9. Not possess or view any materials such as videos, magazines, photographs, computer
        images or other matter that depicts "sexually explicit conduct" involving children as
        defined by 18 USC § 2256(2) and/or "actual sexually explicit conduct" involving adults
        as defined by 18 USC § 2257(h)(l ), and not patronize any place where such materials
        or entertainment are the primary material or entertainment available.


     1.0. Complete a sex offender evaluation, which may include periodic psychological,
          physiological testing, and completion of a visual reaction time (VRT) assessment, at
          the direction of the court or probation officer. If deemed necessary by the treatment
          provider, the offender shall participate and successfully complete an approved statecertified
          sex offender treatment program, including compliance with treatment
          requirements of the program. The Court authorizes the release of the presentence
          report, and available psychological evaluations to the treatment provider, as approved
          by the probation officer. The offender will allow reciprocal release of information
          between the probation officer and the treatment provider. The offender may also be
          required to contribute to the costs of services rendered in an amount to be determined by the probation
          officer, based on ability to pay. Polygraph examinations may be used following completion of the formal
          treatment program as directed by the probation officer in order to monitor adherence to the goals and
          objectives of treatment and as a part of the containment model.


     11. Reside in a residence approved in advance by the probation officer, and any changes in
         residence shall be pre-approved by the probation officer.


     12. Report all vehicles owned or operated, or in which you have an interest, to the probation
         officer.

II




                                                                                             3 :20-CR-00024-GPC
           Case 3:20-cr-00024-GPC Document 34 Filed 09/02/20 PageID.114 Page 7 of 10

AO 245S (CASD Rev. 08/13) Judgment in a Criminal Case

  DEFENDANT: JOSE MANUEL BERNAL                                                   Judgment - Page 7 of 7
  CASE NUMBER: 20CR0024-GPC

                                           RESTITUTION


 The defendant shall pay restitution in the amount of -----'------
                                                       $18,000     unto the United States of America.




     SEE ATTACHED RESTITUTION ORDER
      Case 3:20-cr-00024-GPC Document 34 Filed 09/02/20 PageID.115 Page 8 of 10




 1

 2
 3

 4                           UNITED STATES DISTRICT COURT
 5                          SOUTHERN DISTRICT OF CALIFORNIA
 6

 7
     UNITED STATES OF AMERICA                      Case No.: 20cr24-GPC
 8
 9                               Plaintiff,
                                                   ORDER OF RESTITUTION
10
           vs.
11

12
     JOSE MANUEL BERNAL,

13                            Defendant.
14

15         Upon consideration of the requests for restitution and the files and records of this
16   case and good cause appearing,
17         IT IS HEREBY ORDERED
18         1.     Pursuant to 18 U.S,C, § 2259 and 18 U,S.C, § 3663A that Defendant Jose
19   Manuel BERNAL (hereinafter "Defendant") shall pay restitution in the amount of $18,000
20   as a result of Defendant's conviction for violating 18 U,S,C, § 2252(a)(4)(B), in the amount
21   of $3,000 to each of the following victims:
22         a.     "Andy" - SpongeBob Series;
23         b.     "John Doe III" and "John Doe IV" - 8 Kids Series;
24         c.     "Pia" - Sweet White Sugar Series;
25         d.     "Jessy" - Surfer Hair Series;
26         e.     "Maureen" - Lighthouse 1 Series.
27
28
                                                   1
                                                                                            20cr24
      Case 3:20-cr-00024-GPC Document 34 Filed 09/02/20 PageID.116 Page 9 of 10




 1         2.       Defendant shall make a bona fide effort to pay restitution in full as soon as
 2   practicable.
 3         3.       After considering the factors set forth in 18 U.S.C. § 3664(f)(2)~ the Court
 4   finds that the Defendant has the ability to pay the restitution as set forth in the following
 5   payment schedule:
 6                  a.    During any period of incarceration, Defendant shall pay restitution
 7         through the Inmate Financial Responsibility Program at the rate of 50% of
 8         Defendant's income, or $25.00 per quarter, whichever is greater.
 9                  b.    Upon release from custody, Defendant shall pay restitution at the rate
10         of at least $250 per month, subject to modification upon further agreement of the
11         parties, or at the recommendation of U.S. Probation based on an inability of
12         Defendant to pay such amount, or by order of the Court.
13         4.       This order does not foreclose the United States from exercising all legal
14   actions, remedies, and process available to collect the restitution judgment, including but
15   not limited to remedies pursuant to 18 U.S.C. §§ 3613 and 3664(m)(l)(A).
16         5.       If payment has not already been made in full, interest will accrue on the
17   restitution amount in the manner prescribed by 18 U.S.C. §3612.
18         6.       Defendant shall forward all restitution payments, by bank or cashier's check
19   or money order payable to the "Clerk, U.S. District Court," to:
20              Clerk of the Court
                United States District Court
21
                 Southern District of California
22              333 West Broadway, Suite 420
                 San Diego, CA 92101
23
     The bank or cashier's check or money order shall reference "Jose Manuel Bernal" and
24
     "Case No. 20cr24-GPC." The Clerk of the Court shall distribute payments to the victims
25
     listed above at addresses to be provided to the Clerk's Office by the United States
26
     Attorney's Office.
27
           7.       Until restitution has been paid, Defendant shall notify the Clerk of the Court
28
                                                   2

                                                                                             20cr24
     Case 3:20-cr-00024-GPC Document 34 Filed 09/02/20 PageID.117 Page 10 of 10




 1   and the United States Attorney's Office's Forfeiture and Financial Litigation Section of
 2   any change in Defendant's economic circumstances that might affect Defendant's ability
 3   to pay restitution no later than thirty days after the change occurs.
 4
           IT IS SO ORDERED.
 5
 6
 7   Dated: August 31, 2020
                                                 ~~~~
                                                 Hon. Gonzalo P. C ~
 8
                                                 United States District Judge
 9
10

11
12
13

14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                   3
                                                                                        20cr24
